            Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 1 of 9




                                      Via Christi Hospital St Francis

Patient Name:   ~.J
MRN:          1003092224                                 Admit:       3/6/2017
FIN:          100005687784                               Disch:       3/15/2017
DOB/Age/Sex: -2011 6 years            Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

                                      Emergency Documentation
Document Type:                                        ED Note-Physician
Service Date/Time:                                    3/6/2017 04:48 CST
Result Status:                                        Modified
Document Subject:                                     Throat Pain •ED
Sign Information:                                     Chambers Daney,Jennifer M APRN (5/1/2017 20:04 CDT);
                                                      Chambers Daney,Jennifer M APRN (3/6/2017 05:12 CST)

Throat Pain *ED

Patient: M - i = - J              MRN: 1003092224                     FIN: 100005687784
Age: 5 years Sex: Male DOB: . ./2011
Associated Diagnoses: Headache; Vomiting; Strep throat
Author: Chambers Daney, Jennifer M APRN

Basic Information
 Additional information: Chief Complaint from Nursing Triage Note : Chief Complaint
         3/6/2017 2:31 CST        Chief Complaint     nausea and vomiting, was just diagnosed with
           strep tonight at wesley, mom concerned unable to keep meds down to treat it. .

History of Present Illness
  The patient presents with sore throat and PT HAS HAD A SORE THROAT FOR UNKNOWN TIME.
SISTER JUST HAD TONSILS OUT AND THE MOM WORRIES THAT HE HE WAS TOO AFRAID TO
TELL THEM THAT HE MAY NEED HIS OUT TOO.
  SEEN AT WESLEY THIS EVE 6PM DX STREP. PT SENT HOME AND THEN MOM STATES HE HAS
 BEEN VOMITING EVERY HOUR AND NOT ABLE TO KEEP DOWN PAIN MEDS . The onset was
unknown. The course/duration of symptoms is constant. Location: Pharynx throat. The character of
symptoms is pain and redness. The relieving factor is none. Prior episodes: none. Associated
symptoms: vomiting.

Review of Systems
      Constitutional symptoms: No fever,
      Skin symptoms: No rash,
      ENMT symptoms: Sore throat, No nasal congestion,
      Respiratory symptoms: No shortness of breath,
      Cardiovascular symptoms: No chest pain,
      Gastrointestinal symptoms: Vomiting.
       Additional review of systems information: All systems reviewed as documented in chart.

Health Status
 Allergies: Include allergy profile
     Allergic Reactions (Selected)
                                                                     EXHIBIT
Report Request ID:   112182885                Page 6 of 1,89L   I _c_...._
                                                                         _____            23/2018 11:04 CDT
                                                                                             VC000006
           Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 2 of 9




                                       Via Christi Hospital St Francis

PatientName: M . D . J
MRN:          1        4                                  Admit:         3/6/2017
FIN:          100005687784                                Disch:         3/15/2017
DOB/Age/Sex: 11mt2011 6 years          Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

                                       Emergency Documentation

         No Known Allergies

  Medications: Per nurse's notes.
  Immunizations: Per nurse's notes.

Past Medical/ Family/ Social History
  Medical history: Reviewed as documented in chart.
  Surgical history:
     Craniotomy Tumor Resection on 3/6/2017 at 5 Years.
         Comments:
         3/6/2017 16:04 - Powers, Janell M RN
         auto-populated from documented surgical case
  , Reviewed as documented in chart.
  Family history:
      No family history items have been selected or recorded.
  , Reviewed as documented in chart.
  Social history: Include Social Hx
 Alcohol
  Details: Household alcohol concerns: No.
  Tobacco
  Details: Exposure to Secondhand Smoke: No.

  , Reviewed as documented in chart.

Physical Examination

       Vital Signs
    Vital Signs
            3/6/2017 4:01 CST            Peripheral Pulse Rate                67bpm LOW
                                         Respiratory Rate                     16 br/min LOW
                                         Sp02                                 99%
            3/6/2017 2:31 CST            Temperature Oral                     36.5 degC
                                         Peripheral Pulse Rate                93bpm
                                         Respiratory Rate                     20 br/min
                                         Systolic Blood Pressure              124 mmHg HI
                                         Diastolic Blood Pressure             69 mmHg
                                         Sp02                                 97 %

    Measurements


Report Request ID: 112182885                   Page 7 of 1,894         Print Datemme:    4/23/2018 11:04 CDT
                                                                                              VC000007
              Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 3 of 9




                                         Via Christi Hospital St Francis

Patient Name: ~ D - J
MRN:          1003092224                                    Admit:       3/6/2017
FIN:          100005687784                                  Disch:       3/15/2017
DOB/Age/Sex: -2011 6 years               Male               Admitting:   Bhimavarapu,Bala Bhaskar Reddy MD

                                         Emergency Documentation

           3/6/2017 2:31 CST     Weight Dosing       16.9 kg .
    Include 02 sat from flowsheet: Oxygen Therapy & Oxygenation Information
           3/6/2017 4:01 CST          Oxygen Therapy             Room air
           3/6/2017 2:31 CST          Oxygen Therapy             Room air

    Within normal limits, non-hypoxic.
       General: Alert, no acute distress, ill-appearing.
       Skin: Warm, dry, intact, no rash, pale.
       Head: Normocephalic, atraumatic.
       Neck: Full range of motion.
       Eye: Extraocular movements are intact.
       Ears, nose, mouth and throat: Oral mucosa moist, ERYTHEMA.
       Cardiovascular: Regular rate and rhythm.
       Respiratory: Respirations are non-labored.
       Gastrointestinal: Non distended.
       Musculoskeletal: Normal ROM.
       Neurological: SLEEPY .
       Psychiatric: Cooperative.

Medical Decision Making
   Differential Diagnosis: Viral pharyngitis, streptococcal pharyngitis, viral syndrome, upper respiratory
          infection, FAILED OUT PATIENT.
   Documents reviewed: Emergency department nurses' notes.
   Orders Include Orders Previously Placed (Selected)
       Documented Medications
          Documented
              Boudreaux Butt Paste: 1 app, Topical, QID, PRN: Diaper Rash, 0 Refill(s)
              Normal Saline Flush: 10 ml, IV Push, BID, O Refill(s)
              Normal Saline Flush: 10 ml, IV Push, BID, 0 Refill(s)
              Normal Saline Flush: 10 ml, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
              Normal Saline Flush: 20 ml, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
              acetaminophen 120 mg rectal suppository: 180 mg= 1.5 supp, Rectal, q4hr, PRN: Other
                       (See Comment), 0 Refill(s)
              dexamethasone 1 mg/ml oral concentrate: 4 mg = 4 ml, Dobhoff Tube, q8hr, 0 Refill(s)
              fentaNYl 50 mcg/ml injectable solution: 15 mcg = 0.3 ml, IV Push, q30min, PRN:
                       Agitation, 0 Refill(s)
              fentaNYL 50 mcg/mL injectable solution: 15 mcg = 0.3 ml, IV Push, q4hr, PRN: Pain, 0
                       Refill(s)
              glycerin: Rectal, Daily, O Refill(s)


Report Request ID: 112182885                     Page 8 of 1,894         Print Datemme:   4/23/2018 11:04 CDT
                                                                                              VC000008
             Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 4 of 9




                                      Via Christi Hospital St Francis

Patient Name: ~cm J
MRN:          1003092224                                 Admit:         316/2017
FIN:          100005687784                               Disch:         3115/2017
DOB/Age/Sex: -/2011 6 years           Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

c===~~~~~~~~~~~E_m_e_rg~e_n_c~y_D_o_c~u_m_e_n_t_at_io_n~~~~~~~~~~~~~
                ibuprofen 100 mg/5 ml oral suspension: 150 mg= 7.5 ml, Oral, q6hr, PRN: Pain Mild
                         (1-3), O Refill(s)
                levETIRAcetam 100 mg/ml oral solution: 170 mg = 1. 7 ml, Dobhoff Tube, BID, ORefill(s)
                morphine 2 mg/ml-NaCl 0.9% intravenous solution: 0.8 mg= 0.4 ml, IV Push, q2hr, PRN:
                          Pain Severe (7-10), O Refill(s)
                ocular lubricant: Eye-Both, q4hr-WA, PRN: Dry Eyes, 0 Refill(s)
                omeprazole: G-Tube, Daily, 0 Refill(s)
                ondansetron 2 mg/ml injectable solution: 2.5 mg = 1.25 ml, IV Push, q6hr, PRN: Nausea
                         or Vomiting, 0 Refill{s)
                sodium chloride 0.65% nasal solution: 1 sprays, Nasal, q2hr, PRN: Other (See Comment),
                          O Refill(s)
                vitamin A & D topical ointment: Topical, q1 hr, PRN: Other (See Comment), 0 Refill{s)

     Results review: Lab results : Lab View
            3/6/2017 3:50 CST           WBC                                  21.6 10*3/ul HI
                                        RBC                                  4.72
                                        Hgb                                  12.0 gm/dl
                                        Hct                                  34.9 %
                                        MCV                                  73.9fL LOW
                                        MCH                                  25.4 pg
                                        MCHC                                 34.4 gm/dl
                                        ROW                                  13.1 %
                                        Platelet                             483 10*3/uL HI
                                        MPV                                  9.2fL LOW
                                        Neutrophils                          93% HI
                                        Lymphocytes                          5% LOW
                                        Monocytes                            2% LOW
                                        Eosinophils                          0%
                                        Basophils                            0%
                                        Neutro Absolute                      20.09 HI
                                        Lymph Absolute                       1.08 LOW
                                        Mono Absolute                        0.43
                                        Eos Absolute                         0.00
                                        Basa Absolute                        0.02
                                        Microcyte                            Present
                                        Nucleated RSC Automated              0.0 /100 WBC
                                        Differential                         Reviewed
                                        Sodium Lvl                           138 mEq/L
                                        Potassium Lvl                        3.7 mEq/L


Report Request ID:   112182885                Page 9 of 1,894         Print Datemme:     4/23/2018 11:04 CDT
                                                                                               VC000009
              Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 5 of 9




                                                         Via Christi Hospital St Francis

PatientName:      -D-J
MRN:                4                                                       Admit:     3/6/2017
FIN:         100005687784                                                   Disch:     3/15/2017
DOB/Age/Sex: .2011 6 years                               Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         Emergency Documentation

                                                           Chloride                             104 mEq/L
                                                           C02                                  21 mEq/L LOW
                                                           AGAP                                 13
                                                           BUN                                  17 mg/dl
                                                           Glucose Lvl                          189 mg/dL HI
                                                           Creatinine Lvl                       0.45 mg/dL LOW
                                                           Calcium Lvl                          10.1 mg/dL HI
                                                           Albumin Lvl                          4.2 gm/dl
                                                           Total Protein                        6.8 gm/dl
                                                           Globulin                             2.6 gm/dl
                                                           ALT                                  13 U/L LOW
                                                           AST                                  30 U/L
                                                           Alk Phos                             134 U/L
                                                           Bili Total                           0.5 mg/dL


Impression and Plan
  Headache (ICD10-CM R51, Discharge, Emergency medicine, Interdisciplinary)
  Vomiting (ICD10-CM R11.10, Discharge, Emergency medicine, Interdisciplinary)
  Strep throat (ICD10-CM J02.0, Discharge, Emergency medicine, Interdisciplinary)

  Calls-Consults
  - 3/6/2017 04:52:00, Sarraf, Chady MD, recommends PAGED, HE DOES NOT SEE PEDS.
       - 3/6/2017 05:02:00, Bhimavarapu, Bala Bhaskar Reddy MD.
  Plan
  Condition: Unchanged.
    Disposition: Admit: Time 3/6/2017 05:04:00, to Observation Unit, Bhimavarapu, Bala Bhaskar
         Reddy MD.
    Notes: Seen independently by APRN/PA. No physician signature required, Discussed results and findings with patient. Recommend admit. Patient
           understands and agrees with plan of care .•




Report Request ID: 112182885                                     Page 10 of 1,894        Print Dateffime:       4/23/2018 11:04 CDT
                                                                                                                      VC000010
            Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 6 of 9




                                          Via Christi Hospital St Francis

Patient Name:   ~ ~J
MRN:          1003092224                                     Admit:         3/6/2017
FIN:         .5687784                                        Disch:         3/15/2017
DOB/Age/Sex:       2011 6 years           Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

                                          Emergency Documentation
Electronically Signed on 03/06/2017 05:12 AM CST

Jennifer Chambers Daney, APRN

Electronically Signed on 05/01/2017 08:04 PM CDT

Jennifer Chambers Daney, APRN



Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:52 AM CST

Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:57 AM CST

Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 05: 11 AM CST

Modified by: Jennifer Chambers Daney, APRN on 05/01/2017 08:04 PM CDT

Reviewed by: Jennifer Chambers Daney, APRN


Document Type:                                            ED Triage Note
Service Datemme:                                          3/6/2017 04:29 CST
Result Status:                                            Auth (Verified)
Document Subject:                                         ED Triage Part 2 - Pediatrics
Sign Information:                                         Whillock.Summer D RN (3/6/2017 04:29 CST)

                             ED Triage Part 2 - Pediatrics Entered On: 3/6/2017 4:30 CST
                             Performed On: 3/6/2017 4:29 CST by Whillock, Summer D RN




General Assessment
Document Falls Risk : Not a fall risk
Open Social History Documentation : Open Social History Documentation
Immunizations Current : Unknown
Last Tetanus: Unknown
Document Glasgow Coma Assessment Peds : Open glasgow coma assessment
ED Allergies/Med Hx Section : Document assessment
Pregnancy Status : NIA
Unable to Obtain Current Visit Info: None
Languages : English
Preferred Language : English
                                                                      Whillock, Summer D RN - 3/6/2017 4:29 CST
Advance Directive
*Advance Directive : Unable to obtain
                                                                      Whillock, Summer D RN - 3/6/2017 4:29 CST
Social History


Report Request ID:   112182885                    Page 11 of 1,894        Print Datemme:    4/23/2018 11:04 CDT
                                                                                                 VC000011
                 Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 7 of 9




                                             Via Christi Hospital St Francis
Patient Name:
MRN:          1
                   M-rmJ
                       4                                        Admit:       3/6/2017
FIN:          100005687784                                      Disch:       3/15/2017
DOB/Age/Sex: 11112011 6 years                 Male              Admitting:   Bhimavarapu,Bala Bhaskar Reddy MD

                                             Emergency Documentation

Domestic Concerns : Unable to obtain
                                                                                Whillock, Summer D RN - 3/6/2017 4:29 CST
Social History
                                                                                                (As Of: 3/6/2017 04:30:45 CST)
Tobacco:
                                  Exposure to Secondhand Smoke: No. (Last Updated: 3/6/2017
                                  04:30:07 CST by Whillock, Summer D RN)

Alcohol:
                                  Household alcohol concerns: No. (Last Updated: 3/6/2017
                                  04:30:11 CST by Whillock, Summer D RN)



Allergies/Medications
Allergy Information: Reviewed and updated
                                                                                Whillock, Summer D RN - 3/6/2017 4:29 CST
                                                                                             (As Of: 3/6/2017 04:30:45 CST)
Allergies (Active)
No Known Allergies                Estimated Onset Date: Unspecified; Created By: Kent, Aaron
                                  D RN; Reaction Status: Active ; Category: Drug ; Substance:
                                  No Known Allergies ; Type: Allergy ; Updated By: Kent,
                                  Aaron D RN; Reviewed Date: 3/6/2017 2:35 CST

Medication List
                                                                                                (As Of: 3/6/2017 04:30:45 CST)
Normal Order
acetaminophen 160 mg/5 ml         : acetaminophen 160 mg/5 ml soln-oral CUP ; Status:
soln-oral CUP                     Ordered ; Ordered As Mnemonic: acetaminophen ; Simple
                                  Display Line: 250 mg= 7.81 ml, Oral, Once; Ordering
                                  Provider: Chambers Daney, Jennifer M APRN; Catalog Code:
                                   acetaminophen ; Order Dt/Tm: 3/6/2017 03:22:53 ; Comment:
                                   Target Dose: acetaminophen 15 mg/kg 3/6/2017 03:22:56

ondansetron 2 mg/ml vial; 2       : ondansetron 2 mg/ml vial; 2 ml; Status: Completed;
ml                                Ordered As Mnemonic: Zofran ; Simple Display Line: 4 mg       =
                                  2 ml, IV Push, Once ; Ordering Provider: Chambers Daney,
                                  Jennifer M APRN; Catalog Code: ondansetron ; Order Dt/Tm:
                                  3/6/2017 03:22:02 ; Comment: Administer over: 2 Minutes

sodium chloride 0.9% bolus        : sodium chloride 0.9% bolus soln iv; 1000 ml ; Status:
soln iv; 1000 ml                  Completed ; Ordered As Mnemonic: NS Bolus ; Simple Display
                                   Line: 320 ml, Bolus IV, Once ; Ordering Provider: Chambers
                                  Daney, Jennifer M APRN; Catalog Code: Sodium Chloride
                                  0.9% ; Order Dt/Tm: 3/6/2017 03:21 :52




Report Request ID:    112182885                       Page 12 of 1,894       Print Date/Time:       4/23/2018 11:04 CDT
                                                                                                         VC000012
             Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 8 of 9




                                             Via Christi Hospital St Francis

Patient Name:    ~D-J
MRN:          1003092224                                        Admit:         3/6/2017
FIN:          100005687784                                      Disch:         3/15/2017
DOB/Age/Sex: -2011 6 years                   Male               Admitting:     Bhimavarapu,Bala Bhaskar Reddy MD

                                             Emergency Documentation

acetaminophen 320 mg/10 ml   acetaminophen 320 mg/10 ml susp-oral CUP ; Status:
susp-oral CUP              Ordered ; Ordered As Mnemonic: acetaminophen ; Simple
                           Display Line: 250 mg= 7.81 ml, Oral, Once; Ordering
                           Provider: Chambers Daney, Jennifer M APRN; Catalog Code:
                           acetaminophen; Order DVTm: 3/6/2017 03:08:53; Comment:
                            Target Dose: acetaminophen 15 mg/kg 3/6/2017 03:08:57



Glasgow Coma Scale Peds
Eye Opening Response Peds Coma : Spontaneously
Best Verbal Response Peds Coma : Appropriate words/phrases
Best Motor Response Peds Coma : Obeys
Pediatric Coma Score : 15
                                                                                 Whillock, Summer D RN - 3/6/2017 4:29 CST



Document Type:                                                ED Triage Note
Service Datemme:                                              3/6/2017 02:31 CST
Result Status:                                                Auth (Verified)
Document Subject:                                             ED Triage Part 1 - Pediatric
Sign Information:                                             Kent.Aaron D RN (3/6/2017 02:31 CST)

                                 ED Triage Part 1 - Pediatric Entered On: 3/6/2017 2:36 CST
                                  Performed On: 3/6/2017 2:31 CST by Kent, Aaron D RN




Infectious Disease Risk Screening
Recent Travel History : No recent travel
                                                                                     Kent, Aaron D RN - 3/6/2017 2:31 CST
ED Triage Part 1 - Pediatric
Chief Complaint : nausea and vomiting, was just diagnosed with strep tonight at wesley, mom concerned unable to keep
meds down to treat it.
Lynx Mode of Arrival : Private vehicle
History Obtained From : Parent
Document Pain Assessment : Document Pain Assessment
Temperature Oral: 36.5 degC(Converted to: 97.7 degF)
Systolic Blood Pressure: 124 mmHg (HI)
Diastolic Blood Pressure : 69 mmHg
Peripheral Pulse Rate : 93 bpm
Respiratory Rate : 20 br/min
Sp02: 97 %
Oxygen Therapy : Room air
Weight Dosing : 16.9 kg(Converted to: 37 lb 4 oz)
                                                                                     Kent, Aaron D RN - 3/6/2017 2:31 CST


Report Request ID:   112182885                        Page 13 of 1,894       Print Datemme:     4/23/2018 11 :04 CDT
                                                                                                     VC000013
              Case 2:18-cv-02158-KHV Document 431-3 Filed 04/23/20 Page 9 of 9




                                             Via Christi Hospital St Francis

Patient Name:
MRN:
                  ~D-J
              1003092224                                         Admit:        3/6/2017
FIN:          100005687784                                       Disch:        3/15/2017
DOB/Age/Sex: -2011 6 years                    Male               Admitting:    Bhimavarapu,Bala Bhaskar Reddy MD

[                                            Emergency Documentation

DCP GENERIC CODE
Tracking Acuity : 4
Tracking Group : VCHF ED
                                                                                       Kent, Aaron D RN - 3/6/2017 2:31 CST
ED Allergies/Med Hx Section : Document assessment
Hallucinations/Delusions : Unable to obtain
Assault/Homicidal Tendencies: Unable to obtain
Behavioral Health Concern : Unable to obtain
General Appearance : Alert, Oriented, Sleepy
Respirations : Unlabored, Quiet
Skin Color : Normal for ethnicity
                                                                                       Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                              (As Of: 3/6/2017 02:36:41 CST)
Diagnoses(Active)
Nausea                           Date: 3/6/2017 ; Diagnosis Type: Reason For Visit ;
                                 Confirmation: Complaint of; Clinical Dx: Nausea ;
                                 Classification: Medical ; Clinical Service: Emergency
                                 medicine ; Code: PNED ; Probability: 0 ; Diagnosis Code:
                                 AHi9DQD9cNvfGolOn4waeg

Allergies/Medications
Allergy Information : Reviewed and updated
                                                                                       Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                              (As Of: 3/6/2017 02:36:41 CST)
Allergies (Active)
No Known Allergies               Estimated Onset Date: Unspecified ; Created By: Kent, Aaron
                                 D RN; Reaction Status: Active ; Category: Drug : Substance:
                                 No Known Allergies : Type: Allergy ; Updated By: Kent,
                                 Aaron D RN; Reviewed Date: 3/6/2017 2:35 CST

Medication List
                                                                                                (As Of: 3/6/2017 02:36:41 CST)



Pain Assessment Tools Pediatric
Recent Assessment Pertinent to Pain Management : No qualifying data available
Preferred Pain Tool: FACES pain scale
                                                                                       Kent, Aaron D RN - 3/6/2017 2:31 CST
Numeric/FACES Pain Scale
FACES Pain Scale : 0
                                                                                      Kent, Aaron D RN - 3/6/2017 2:31 CST
Image 2 - Images currently included in the form version of this document have not been included in the text rendition version
of the form.




Report Request ID:   112182885                         Page 14 of 1,894        Print Datemme:      4/23/2018 11 :04 CDT
                                                                                                        VC000014
